                 Case 2:20-cr-00137-JCC Document 84 Filed 09/14/20 Page 1 of 3




 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   UNITED STATES OF AMERICA,

 9                              Plaintiff,              Case No. CR20-137 JCC

10          v.                                          DETENTION ORDER

11   JULIO CESAR RAMIREZ-MENESES,

12                              Defendant.

13

14   Offenses charged:

15          Count 1:       Conspiracy to Distribute Methamphetamine, Heroin, and Fentanyl in

16          violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A), 841(b)(1)(C), 846

17          Count 6:       Distribution of Methamphetamine in violation of 21 U.S.C. §841(a)(1) and

18          841(b)(1)(A) and 18 U.S.C. § 2

19          Count 8:       Distribution of Methamphetamine in violation of 21 U.S.C. §841(a)(1) and

20          841(b)(1)(A) and 18 U.S.C. § 2

21          Count 9:       Distribution of Heroin in violation 21 U.S.C. §841(a)(1) and 841(b)(1)(C)

22          and 18 U.S.C. § 2

23          Count 20:      Possession of Methamphetamine and Fentanyl with Intent to Distribute in

24

25
     DETENTION ORDER - 1
                 Case 2:20-cr-00137-JCC Document 84 Filed 09/14/20 Page 2 of 3




 1          violation of 21 U.S.C. § 841(a)(1) and 841(b)(1)(A) and 841(b)(1)(C), and 18 U.S.C. § 2.

 2   Date of Detention Hearing: On September 11, 2020, the Court held a detention hearing via a

 3   WebEx videoconference, with the consent of Defendant to appear by telephone, due to the exigent

 4   circumstances as outlined in General Order 13-20. This detention order is without prejudice to

 5   renewing once the court has reconstituted in-person hearings.

 6          The Court, having conducted a detention hearing pursuant to 18 U.S.C. § 3142(f), and

 7   based upon the reasons for detention stated on the record and as set forth below, finds:

 8          FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

 9          1.      There is a rebuttable presumption of detention pursuant to 18 U.S.C. § 3142(e).

10          2.      Reviewing the record as a whole, Defendant has not effectively rebutted the

11                  presumption that no condition or combination of conditions will reasonably assure

12                  the appearance of the Defendant as required and the safety of the community.

13          3.      The government alleges Defendant distributed a significant amount of

14                  methamphetamine and heroin and was in possession of pills containing fentanyl.

15                  The government further alleges Defendant alerted a co-conspirator that law

16                  enforcement arrested him in connection with the alleged conspiracy while he was

17                  still with investigators.

18          4.      Defendant poses a risk of nonappearance due to his ties to Mexico, lack of ties to

19                  the Western District of Washington, and lack of a viable residence if released.

20                  Defendant poses a risk of danger due to the nature and circumstances of the charged

21                  offenses, including the volume of drugs allegedly distributed in the conspiracy and

22                  the particularly dangerous nature of the controlled substances that Defendant

23                  allegedly possessed such as fentanyl. Based on these findings, and for the reasons

24

25
     DETENTION ORDER - 2
             Case 2:20-cr-00137-JCC Document 84 Filed 09/14/20 Page 3 of 3




 1                stated on the record, there does not appear to be any condition or combination of

 2                conditions that will reasonably assure the Defendant’s appearance at future court

 3                hearings while addressing the danger to other persons or the community.

 4         IT IS THEREFORE ORDERED:

 5         (1)    Defendant shall be detained pending trial, and committed to the custody of the

 6                Attorney General for confinement in a correction facility separate, to the extent

 7                practicable, from persons awaiting or serving sentences or being held in custody

 8                pending appeal;

 9         (2)    Defendant shall be afforded reasonable opportunity for private consultation with

10                counsel;

11         (3)    On order of a court of the United States or on request of an attorney for the

12                government, the person in charge of the corrections facility in which Defendant is

13                confined shall deliver the defendant to a United States Marshal for the purpose of

14                an appearance in connection with a court proceeding; and

15         (4)    The Clerk shall direct copies of this Order to counsel for the United States, to

16                 counsel for the Defendant, to the United States Marshal, and to the United States

17                 Pretrial Services Officer.

18         Dated this 12th day of September, 2020.

19


                                                        A
20

21                                                      MICHELLE L. PETERSON
                                                        United States Magistrate Judge
22

23

24

25
     DETENTION ORDER - 3
